Citation Nr: 9917551	
Decision Date: 06/24/99    Archive Date: 06/29/99

DOCKET NO.  97-25 791	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia



THE ISSUE

Entitlement to an increased rating for an anxiety reaction, 
currently rated as 30 percent disabling.  



REPRESENTATION

Appellant represented by:	The American Legion



WITNESSES AT HEARING ON APPEAL

Appellant and daughter



INTRODUCTION

The veteran served on active duty from June 1942 to September 
1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia.  

The case was previously before the Board in June 1998, when 
it was remanded for adjudicative action by the RO.  The 
requested development has been completed.  The Board now 
proceeds with its review of the appeal.  

Preliminary review of the record does not reveal that the RO 
expressly considered referral of the case to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service for the assignment of an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) (1998).  This regulation 
provides that to accord justice in an exceptional case where 
the schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service for assignment of an extraschedular 
evaluation commensurate with the average earning capacity 
impairment.  The governing criteria for such an award is a 
finding that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
inference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  The United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (hereinafter, 
"the Court") has held that the Board is precluded by 
regulation from assigning an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) in the first instance, however, the 
Board is not precluded from raising this question, and in 
fact is obligated to liberally read all documents and oral 
testimony of record and identify all potential theories of 
entitlement to a benefit under the law and regulations.  
Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court has further 
held that the Board must address referral under 38 C.F.R. 
§ 3.321(b)(1) only where circumstances are presented which 
the Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  Having reviewed the record with these 
mandates in mind, the Board finds no basis for further action 
on this question.  VAOPGCPREC. 6-96 (1996).


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  The disability due to the service-connected anxiety 
reaction has improved since the February 1974 VA examination 
and September 1974 rating decision.  The veteran is no longer 
dull and inadequate and there is no longer objective evidence 
of anxiety.  

3.  The service-connected anxiety reaction does not result in 
more than definite social and industrial impairment.  

4.  The service-connected anxiety reaction does not result in 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  




CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for the 
service-connected anxiety reaction have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. Part 4, 
including § 4.7 and Code 9400 (1996, 1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's claim is "well grounded" within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991).  That is, his assertion 
that his service-connected disability has worsened raises a 
plausible claim.  See Proscelle v. Derwinski, 2 Vet. App. 
629, 632 (1992).  

All relevant facts have been properly developed.  VA has 
completed its duty to assist the veteran in the development 
of her increased rating claims.  See 38 U.S.C.A. § 5107(a).  
The veteran has not reported that any other pertinent 
evidence might be available.  See Epps v. Brown, 9 Vet. App. 
341, 344 (1996).  

Service-connected disabilities are rated in accordance with a 
schedule of ratings which are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. Part 4 (1998).  

The current rating is based on the current extent of the 
disability, so this discussion will focus on the recent 
evidence, which is the most probative source of information 
as to the current extent of the disability.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994).  



Background

In considering the severity of a disability, the Board has 
reviewed the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2 (1998).  

Service connection for neurasthenia, rated as 10 percent 
disabling, was granted by a November 1945 rating decision.  

A November 1971 rating decision continued the 10 percent 
rating and changed the diagnosis to anxiety reaction.  

A September 1974 rating decision granted a 30 percent rating 
for the anxiety reaction.  The decision did not characterize 
the disability as considerable.  It noted that a February 
1974 examination showed the veteran was rather dull and 
inadequate, with some evidence of anxiousness.  

The record contains medical records pertaining to various 
physical problems.  An August 1989 rating decision continued 
the 30 percent rating for the anxiety reaction.  

The current claim for increase was received in April 1992.  
The VA medical records were obtained and found to deal with 
the physical disabilities.  

A VA psychiatric examination was done in October 1992.  The 
veteran reported that he was nervous, that unexpected things 
or loud noises made him jump, and that he had been depressed 
in the past.  The examiner found the veteran to talk and 
relate adequately.  He was neat, clean and appropriately 
dressed.  He was oriented. He had good recall for recent and 
remote events.  His affect was slightly shallow but 
appropriate.  His mood showed no evidence of anxiety or 
depression.  His thinking was slightly concrete, but there 
was no evidence of loosening of associations, rambling, or 
paranoid ideation.  There was no evidence of psychotic 
thinking or behavior and reality testing was adequate.  
Judgment and insight were intact.  The diagnosis was "By 
history and subjective complaints only, anxiety reaction."  

The November 1992 rating decision continued the 30 percent 
rating, stating that the veteran continued to show definite 
impairment.  

The veteran had another VA mental disorders examination in 
June 1996.  He described problems with "anxiety and 
jumpiness."  He described increased irritability.  Mental 
status examination showed him to be casually groomed and 
dressed and in no acute distress.  No psychomotor alterations 
were noted. There was good eye contact and rapport.  Speech 
was unremarkable, without looseness of associations or flight 
of ideas.  Mood was fairly good.  Affect was full range and 
appropriate.  There was no suicidal or homicidal ideation or 
history.  He was awake, alert and oriented.  Immediate recall 
was intact.  Remote memory was grossly intact.  Thinking was 
concrete.  Insight and judgment were grossly intact.  The 
diagnosis was anxiety disorder not otherwise specified.  The 
doctor commented that the veteran reported some chronic 
anxiety symptoms.  The doctor expressed the opinion that the 
veteran had minimal social and occupational impairment as the 
result of his anxiety complaints.  

Additional VA medical records were obtained.  The RO 
considered all evidence of record and denied the claim for an 
increased rating.  

In May 1997, at an RO hearing, the veteran testified that his 
service-connected condition bother him tremendously.  The 
veteran described a startle response, jumping at loud noises.  
He agreed that he became frustrated easily.  He provided 
details of his life style and customary activities.  His 
daughter testified that the veteran could not go to sleep 
because of worry.  She felt his ability to deal with stress 
was not very good.  She reported that he was not able to deal 
with a room full of people.  His social interaction with 
other people was limited.  His concentration ability had 
reportedly decreased.  

The report of the April 1997 VA examination shows that the 
veteran was vague in describing his nervous condition.  He 
was taking medication.  He complained that he only slept 3 
to 4 hours in a 24 hour period and was jumpy and easily 
startled.  He recounted his combat experiences and his 
physical illnesses. On mental status examination, he was 
nicely dressed with appropriate grooming and hygiene.  Eye 
contact was fair.  There was no psychomotor agitation or 
retardation.  His speech was clear and coherent, although his 
descriptions were vague.  There was no looseness of 
associations or flight of ideas.  There was no evidence of 
hallucinations or delusions.  He was alert and oriented.  
Recall was 2/3 after 5 minutes.  He had concrete 
interpretation of similarities and proverbs.  Insight was 
fair.  Judgment was intact.  The examiner discussed the 
veteran's case with the treating physician.  The concluding 
diagnosis was mild anxiety disorder, not otherwise specified.  

Rating Criteria

Under the criteria in effect prior to February 3, 1988, 
anxiety reaction was evaluated as 100 percent disabling where 
the attitudes of all contacts except the most intimate were 
so adversely affected as to result in virtual isolation in 
the community; with totally incapacitating psychoneurotic 
symptoms bordering on gross repudiation of reality with 
disturbed thought or behavioral processes associated with 
almost all daily activities such as fantasy, confusion, panic 
and explosions of aggressive energy resulting in profound 
retreat from mature behavior; with the veteran demonstrably 
unable to obtain or retain employment.  A 70 percent 
evaluation required that the ability to establish and 
maintain effective or favorable relationships with people was 
seriously impaired, with the psychoneurotic symptoms of such 
severity and persistence that there was pronounced impairment 
in the ability to obtain or retain employment.  A 50 percent 
rating required that the ability to establish or maintain 
effective or favorable relationships with people was 
substantially impaired; and by reason of psychoneurotic 
symptoms the reliability, flexibility and efficiency levels 
were so reduced as to result in severe industrial impairment.  
A 30 percent rating required definite impairment in the 
ability to establish or maintain effective and wholesome 
relationships with people, so that the psychoneurotic 
symptoms result in such reduction in initiative, flexibility, 
efficiency and reliability levels as to produce considerable 
industrial impairment.  A 10 percent rating contemplated 
manifestations which are less than criteria for the 30 
percent, with emotional tension or other evidence of anxiety 
productive of moderate social and industrial impairment.  A 0 
percent rating was assigned where there are neurotic symptoms 
which might somewhat adversely affect relationships with 
others but which did not cause impairment of working ability.  
38 C.F.R. Part 4, Code 9400 (1987) (effective prior to 
February 3, 1988).  

From February 3, 1988 to November 7, 1996, anxiety reaction 
was evaluated as 100 percent disabling where the attitudes of 
all contacts except the most intimate were so adversely 
affected as to result in virtual isolation in the community; 
with totally incapacitating psychoneurotic symptoms bordering 
on gross repudiation of reality with disturbed thought or 
behavioral processes associated with almost all daily 
activities such as fantasy, confusion, panic and explosions 
of aggressive energy resulting in profound retreat from 
mature behavior; with the veteran demonstrably unable to 
obtain or retain employment.  A 70 percent evaluation 
required that the ability to establish and maintain effective 
or favorable relationships with people was severely impaired, 
with the psychoneurotic symptoms of such severity and 
persistence that there was severe impairment in the ability 
to obtain or retain employment.  A 50 percent rating required 
that the ability to establish or maintain effective or 
favorable relationships with people was considerably 
impaired; and by reason of psychoneurotic symptoms the 
reliability, flexibility and efficiency levels were so 
reduced as to result in considerable industrial impairment.  
A 30 percent rating required definite impairment in the 
ability to establish or maintain effective and wholesome 
relationships with people, so that the psychoneurotic 
symptoms result in such reduction in initiative, flexibility, 
efficiency and reliability levels as to produce definite 
industrial impairment.  A 10 percent rating contemplated 
manifestations which are less than criteria for the 30 
percent, with emotional tension or other evidence of anxiety 
productive of mild social and industrial impairment.  A 0 
percent rating was assigned where there are neurotic symptoms 
which might somewhat adversely affect relationships with 
others but which did not cause impairment of working ability.  
38 C.F.R. Part 4, Code 9400 (1989-1996).  

In Hood v. Brown, 4 Vet. App. 301 (1993), the United States 
Court of Veterans Appeals stated that the term "definite" in 
38 C.F.R. § 4.132 was "qualitative" in character, where as 
the other terms were "quantitative" in character, and invited 
the Board to "construe" the term "definite" in a manner that 
would quantify the degree of impairment for the purposes of 
meeting the statutory requirement that the Board articulate 
"reasons and bases" for it decision.  38 U.S.C.A. 
§ 7104(d)(1) (West 1991).  

In a precedent opinion, dated November 9, 1993, the General 
Counsel of VA concluded that the term "definite" is to be 
construed as "distinct, unambiguous, and moderately large in 
degree."  It represents a degree of social and industrial 
inadaptability that is "more than moderate but less than 
rather large."  VAOPGCPREC. 9-93 (Nov. 9, 1993).  The Board 
is bound by this interpretation of the term "definite."  
38 U.S.C. § 7104(c) (West 1991).  

Effective on and after November 7, 1996, the General Rating 
Formula for Mental Disorders, including anxiety disorders, 
is:                        

Total occupational and social impairment, 
due to such symptoms as: gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or own 
name.....................................
......100
Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective 
relationships............................
....................................70
Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships............................
....................50
Occupational and social impairment with 
occasional decrease in work efficiency 
and intermittent periods of inability to 
perform occupational tasks (although 
generally functioning satisfactorily, 
with routine behavior, self-care, and 
conversation normal), due to such 
symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, 
mild memory loss (such as forgetting 
names, directions, recent 
events)..................30
Occupational and social impairment due to 
mild or transient symptoms which decrease 
work efficiency and ability to perform 
occupational tasks only during periods of 
significant stress, or; symptoms 
controlled by continuous 
medication...............................
..................10
A mental condition has been formally 
diagnosed, but symptoms are not severe 
enough either to interfere with 
occupational and social functioning or to 
require continuous 
medication...............................
....................0

61 Fed. Reg. 52701, 52702 (1996).  38 C.F.R. Part 4, § 4.130, 
Code 9400 (1998).  

[W]here the law changes after a claim has been filed or 
reopened but before the administrative or judicial process 
has been concluded, the version most favorable will apply 
unless Congress provided otherwise or permitted the Secretary 
to provide otherwise and the Secretary did so.  Karnas v. 
Derwinski, 1 Vet. App. 308, 313 (1991).  

In the Board's June 1998 REMAND, it indicated that in light 
of the change in the psychiatric rating criteria, Sabol v. 
Derwinski, 2 Vet. App. 228 (1992) was for consideration.  In 
Sabol, the Board had found the disability to be severe, which 
met the pre-February 1988 criteria for a 50 percent rating.  
However, after February 1988, a severe disability warranted a 
70 percent rating, but the Board no longer characterized the 
disability as severe.  Instead, the Board found the 
disability to be considerable, which warranted a 50 percent 
rating under the new criteria.  The United States Court of 
Veterans Appeals (Court) returned the case to the Board for 
an explanation as to how the disability could be severe and 
then no longer be severe without an examination or other 
change in the facts.  In a precedent opinion, the VA General 
Counsel determined that the change in the law was a 
liberalization of the criteria.  VAOPGCPREC. 8-92 (1992).  
The Board is bound by the precedent opinions of the VA 
General Counsel.  38 C.F.R. § 20.101(a) (1998).  

Analysis

Pursuant to the Board's June 1998 Remand, the RO considered 
if there had been improvement in the disability since the 
grant of the 30 percent rating in September 1974.  The RO 
concluded that the evidence showed improvement and the Board 
concurs.  On the February 1994 VA examination, the veteran 
was rather dull and inadequate and showed evidence of 
anxiety.  On the more recent examinations, the veteran has 
been alert, orient and in good contact, not dull or 
inadequate.  Further, there was no objective evidence of 
anxiety on the recent examinations, although the examiners 
clearly looked for such evidence.  The objective symptoms 
demonstrated in September 1974 were not present on the more 
recent examinations.  These recent examinations were 
conducted in 1992, 1996 and 1997 and show that the 
improvement has been stable.  This leads the Board to agree 
that the veteran has improved and is no longer disabled to a 
considerable degree.  38 C.F.R. § 3.344 (1998).  

Looking to the criteria in effect when the claim for increase 
was filed, the Board finds that there is no more than a 
definite impairment which warrants a 30 percent rating.  
38 C.F.R. Part 4, Code 9411 (1989-1996).  In 1992, the doctor 
expressed the opinion that the veteran's disability was 
manifested by complaints only, without objective 
manifestations.  In 1996, another doctor reported that the 
disability produce minimal impairment.  In 1997, the disorder 
was characterized by a third doctor as mild.  While the 
veteran is competent to report increased disability and he 
and his daughter can testify as to what they have observed, 
the findings of the trained medical professionals are much 
more probative.  Here, 3 doctors agree that the service-
connected anxiety causes no more than minimal or mild 
symptoms.  Thus, the preponderance of the evidence 
establishes that the disability is not more that "distinct, 
unambiguous, and moderately large in degree" indicative of a 
definite impairment and a 30 percent rating.  38 U.S.C.A. 
§ 5107(b) (West 1991).  This preponderance of evidence does 
not approximate the considerable impairment required for the 
next higher rating.  38 C.F.R. § 4.7 (1998).  

Looking to the new criteria, none of the three recent 
examination reports show the manifestations required for the 
next higher, 50 percent rating.  There is no evidence of 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  Here again, the findings of the trained 
medical personnel are more probative that the testimony and 
other statements of the lay witnesses.  The medical reports 
form a preponderance of evidence which establishes that the 
service-connected disability does not approximate the new 
criteria for a higher rating.  38 U.S.C.A. § 5107(b) (West 
1991); 38 C.F.R. § 4.7 (1998).  


ORDER

An increased rating for an anxiety reaction is denied.  



		
	CLIFFORD R. OLSON
	Acting Member, Board of Veterans' Appeals



 

